Citation Nr: 1324662	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  07-30 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral great toe disability.  

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a bilateral great toe disability.  

3.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

bvakosborne


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985; September 1990 to May 1991; February 2003 to October 2003; and from September 2004 to September 2005.  The Veteran had service in the Southwest Asia Theater of Operations from September 18, 1990 until May 4, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, dated February 2006 and February 2008, and from an adverse rating decision issued by the RO in Columbia, South Carolina, in August 2008.  The RO in Montgomery, Alabama currently has jurisdiction of the claims.  

The February 2006 rating decision continued the 10 percent evaluations assigned for chondromalacia of the left and right knees.  The February 2008 rating decision denied entitlement to service connection for posttraumatic stress disorder (PTSD) and a bilateral great toe disability.  The August 2008 rating decision confirmed and continued the 10 percent evaluations assigned for the Veteran's bilateral knees and confirmed and continued the denial of service connection for PTSD and a bilateral great toe disability.  

The Veteran presented testimony before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  At the time of the hearing, the Veteran submitted additional evidence, which was accompanied by a waiver of RO consideration.  The Veteran also submitted additional evidence subsequent to the date of his hearing, which was also accompanied by a waiver of RO consideration.  Therefore, the evidence submitted can be considered in this decision.  See 38 C.F.R. § 20.1304 (2012).

The Board notes that the issue of entitlement to service connection for a bilateral hip disorder, to include as secondary to a bilateral great toe disability, was first adjudicated in a December 2010 statement of the case (SOC) rather than in any of the rating decisions that are the subject of this appeal.  The Veteran included this issue in his VA Form 9, which serves as a notice of disagreement (NOD).  No subsequent SOC was issued, but the issue was included in a January 2011 VA Form 8 and the Board took testimony on the issue in April 2011.  Inasmuch as the RO and Board took actions to indicate to the Veteran that the issue was on appeal, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  As such, the Board will proceed accordingly.

In a September 2011 decision, the Board granted the Veteran's claim for service connection for PTSD and remanded the other claims on appeal for additional development.  

The Board notes that at his July 2012 VA examination, the Veteran claimed that he was unemployable to his service-connected right knee and left knee disabilities.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claims for increased rating for right knee and left knee disabilities, and the Board has rephrased the issues to include a claim for a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, after a close review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.  

In September 2011, the Board remanded the Veteran's claims for service connection to determine whether his bilateral toe disability and bilateral hip disability were due to his period of active service.  The Board specifically noted the Veteran's contentions that he had begun noticing problems with his bilateral toes and hips in 1990 during a period of active duty and that these problems had continued throughout other periods of service.  The Veteran alleged that the conditions of service, including wearing army footwear, marching, walking, and running, caused a bilateral toe condition and a bilateral hip disability to develop.  He also contended that his hips had started hurting during his annual training and when he was mobilized in 2003, and from 2004 to 2005 when he did a lot of marching, walking, and climbing as he trained to be a soldier.  The Board specifically instructed that in rendering the opinions, the VA examiner had to take into account the Veteran's reports of service activities, such as running, marching, climbing, training activities, and footwear given.  

On VA examination in November 2011, regarding the Veteran's bilateral great toe disability, the Veteran reported having increasing toe pain in his boots while on active duty in Saudi Arabia in 1990.  After examination, the examiner opined that the Veteran's bilateral hallux rigidus was not caused by, a result of, or etiologically related to his bilateral knee disability or previous military service.  The examiner found that there was no evidence that the Veteran had been treated for hallux rigidus while on active duty and reported that the Veteran's hallux rigidus was instead likely related to his previous private sector occupation.  With respect to the Veteran's bilateral hip disability, the Veteran reported that while he was stationed at Fort Lee from 2003-2004 and from 2004-2005, he experienced increasing pain to his hips.  After examination, the examiner opined that the Veteran's bilateral hip condition was not caused by, a result of, or etiologically related to his bilateral knee disability or previous military service.  The examiner found that there were no specific service treatment records which documented that the Veteran was treated or diagnosed with a hip condition during his active service.  

The Board finds that the rationale provided for the opinions was not adequate as the examiner's rationale failed to address the Veteran's lay statements concerning his service experiences.  As such, another opinion is warranted.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, despite being instructed by the Board in the September 2011 remand to consider the Veteran's reports of service activities and their impact on his toes and hips, the November 2011 VA examiner based his negative nexus opinions on the fact that the service treatment records demonstrated an absence of diagnoses or treatment of the Veteran.  The Board finds that according to Dalton v. Nicholson, 21 Vet. App. 23 (2007), an examination was inadequate when the examiner did not comment on the Veteran's report of in-service injury but instead relied on the service treatment records to provide a negative opinion.    

Therefore, on remand, the Veteran should be scheduled for new VA examinations and opinions to again determine whether his bilateral great toe disability and bilateral hip disability were due to his period of active service.  

Additionally, the Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  Therefore, he should be provided with such notice on remand.    

Moreover, while the Veteran underwent a July 2012 VA knee examination that found that he was not unemployable due solely to his service-connected knee disabilities and also underwent a July 2012 VA psychiatric examination that found that he was not unemployable due solely to his service-connected PTSD, there is currently no opinion as to whether the Veteran's service-connected disabilities, taken together, would prevent him from obtaining or maintaining gainful employment.  Accordingly, the Veteran should be scheduled for a new VA examination to obtain an opinion on that question.

Lastly, Virtual VA contains a July 2012 VA examination report of the Veteran's knees.  This evidence, however, was not considered by the Agency of Original Jurisdiction.   An October 2012 supplemental statement of the case did not discuss this evidence.  This evidence must be discussed in supplemental statement of the case.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  Schedule the Veteran for a VA examination to obtain a medical opinion as to whether his current bilateral great toe disability is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 
  
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral great toe disability arose during service or is otherwise related to any incident of service.  The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability, to include the reported wear and tear from the Veteran's in-service activities (running, marching, climbing, training activities, and footwear given, etc).  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral great toe disability was caused by or aggravated by the service-connected right and/or left knee disability.  If it is determined that the service-connected right and /or left knee disability aggravates the bilateral great toe disability, the examiner should identify that aspect of the disability due to such aggravation.

3.  Schedule the Veteran for a VA examination to obtain a medical opinion as to whether his current bilateral hip disability is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 
  
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hip disability arose during service or is otherwise related to any incident of service.  The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability, to include the reported wear and tear from the Veteran's in-service activities (running, marching, climbing, training activities, and footwear given, etc).  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hip disability was caused by or aggravated by the service-connected right and/or left knee disability.  If it is determined that the service-connected right and /or left knee disability aggravates the bilateral great toe disability, the examiner should identify that aspect of the disability due to such aggravation.

If it is determined that the bilateral great toe disability is related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hip disability was caused by or aggravated by the bilateral great toe disability.  The examiner should then identify that aspect of the disability which is due to such aggravation.

4.  Schedule the Veteran for an examination to ascertain the impact of his service-connected disabilities on his unemployability.  The claims file must be provided to and be reviewed by the examiner.    

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (PTSD, right knee disability, left knee disability) without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation, without regard to his age or nonservice-connected disabilities.  This should be addressed with respect to each service-connected disability, as well as the combined effect of all of his service-connected disabilities on his ability to engage in a substantially gainful occupation.  A rationale for the opinions expressed should be provided.  

5.  Issue the Veteran a supplemental statement of the case concerning the claims for increased ratings for right and left knee disabilities.  The supplemental statement of the case should take into consideration the July 2012 VA examination report concerning the knees.

6.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case that includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


